             Case 3:20-cv-00042-MEM Document 71 Filed 04/15/21 Page 1 of 4



The Employment Law Firm                                        Attorney for Plaintiff
Cynthia L. Pollick, Esquire, LLM
ID No.: 83826
PO Box 757
Clarks Summit PA 18411
(570) 510-7630

_____________________________________________________________

                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAWRENCE J. KANSKY,         :
                            :         JURY TRIAL DEMANDED
     Plaintiff              :
                            :
         v.                 :
                            :          DOCKET NO.: 20-42
LUZERNE COUNTY, et al.      :
                            :
     Defendants             :
_____________________________________________________________

          BRIEF IN SUPPORT OF MOTION TO STAY CASE PENDING
                  DECISION ON MOTION TO WITHDRAW

                                   BRIEF STATEMENT OF FACTS

          On June 15, 2020, Plaintiff’s counsel moved to withdraw as counsel in

this matter. On February 19, 2021, this Court denied the motion to withdraw

as counsel without prejudice.

          On February 4, 2021, a hearing was held on a Protection from Abuse

(PFA) that was filed against Plaintiff’s counsel by her husband, Attorney

Anthony P. Trozzolillo in Lackawanna County Court of Common Pleas. Judge


                                              1
       Case 3:20-cv-00042-MEM Document 71 Filed 04/15/21 Page 2 of 4




Bertin denied Anthony P. Trozzolillo’s PFA against Plaintiff’s counsel.

Nonetheless, the very next day, February 5, 2021, Attorney Anthony P.

Trozzolillo had three (3) City of Scranton Police Officers file consecutive

criminal, non-traffic citations against Plaintiff’s counsel on the same facts.

(See Exhibit “B”).

      A hearing will be held on April 22, 2021, before District Judge Terrance

V. Gallagher, which if Plaintiff’s counsel is found guilty, that will result in a

criminal conviction. Plaintiff’s counsel is required to report that criminal

conviction to the Pennsylvania Disciplinary Board, and it may result in an

immediate suspension of Plaintiff’s counsel license to practice law.

                          QUESTION PRESENTED

      I.     Whether this Court should grant a stay since Plaintiff’s counsel is

not getting paid according to the Fee Agreement between Plaintiff and

Plaintiff’s counsel, Plaintiff is a lawyer who represented himself pro se in a

Civil Rights matter before this Court and Plaintiff is represented in the

companion case by counsel?

           Suggested Answer: In the Affirmative




                                       2
         Case 3:20-cv-00042-MEM Document 71 Filed 04/15/21 Page 3 of 4




                           DISCUSSION OF LAW

     “A district court may order a stay sue sponte if doing so will promote

comity and judicial efficiency without prejudicing either party or causing

undue delay.” Johnson v. Lexington Ins. Co., 2008 U.S. Dist. LEXIS 130129,

*11 (W.D. Miss. 2008). “A court's power to protect a lawyer against

unfairness by his client in the context of a motion to withdraw seems to be

an inherent power necessary to effectuate orderly judicial proceedings.”

Rivera-Domenech v. Calvesbert Law Offices PSC, 402 F.3d 246, 250 (1st Cir.

2005).

     Since it would be unfair to require Plaintiff’s counsel to work without

being compensated according to Plaintiff’s Fee Agreement and fight off an

anticipated 11,000 word Brief in Support of Defendants’ Motion to Dismiss,

this Court should stay this matter until it resolves the pending Motion to

Withdraw as counsel. A stay would not prejudice any party.

                               CONCLUSION
     For the foregoing reasons, Plaintiff requests that this Court grant his

Motion to Stay.

                                    Respectfully Submitted:

                                    s/Cynthia L. Pollick
                                    Cynthia L. Pollick, Esquire, LLM

                                       3
       Case 3:20-cv-00042-MEM Document 71 Filed 04/15/21 Page 4 of 4




                                    Pa ID No.: 83826
                                    PO Box 757
                                    Clarks Summit PA 18411
                                    (570) 510-7630
                                    pollick@lawyer.com


                       CERTIFICATE OF SERVICE

      Cynthia L. Pollick, Esquire, hereby certifies that on April 15, 2021, she

served a copy of Plaintiff’s Brief in Support of Plaintiff’s Motion to Stay by

serving a copy via electronically on Defendants’ counsel:

     Sean P. McDonough, Esquire
     Dougherty Leventhal & Price LLP
     75 Glenmaura National Boulevard
     Moosic PA 18507

                                    Respectfully Submitted:

                                    s/Cynthia L. Pollick, Esquire
                                    Cynthia L. Pollick, Esquire, LLM
                                    Pa. I.D. No.: 83826
                                    PO Box 757
                                    Clarks Summit PA 18411




                                      4
